DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stam et al [US 2003/0123706 A1] in view of Ramer et al [US 2011/0199753 A1] and further in view of Chen [US 2017/0050555 A1].
In regards to claim 1. Stam discloses a vehicle illumination system (Fig. 11, 400) comprising: 
wherein the road surface drawing lamp (Fig. 11, 1131-1132 and 1143-1147)  is configured to draw, as a drawing on a road surface (Fig. 1 & Paragraph [0027]), predetermined information (Paragraph [0124-129]) by emitting light toward a target  (Fig. 50a, 5000) area of the road surface (Fig. 1, 110 & Paragraph [0027]) 
an illuminance sensor (Fig. 11, 1107 & Paragraph [0143] and Fig. 30-31 & Paragraph [0060-61]) capable of measuring an illuminance (Paragraph [0122]) around the vehicle (Fig. 11, 400 & Paragraph [0129]), and a lamp control unit (Fig. 11, 1105 & Paragraph [0122]) configured to control the road surface drawing lamp (Fig. 11, 1131-1132 and 1143-1147) including a place of the road surface to be drawn (Fig. 50a, 5000), 
Stam does not specify in Fig. 11 wherein the lamp control unit is configured to control the road surface drawing lamp so that an illuminance of the drawing on the road surface is to be higher than the illuminance measured by the illuminance sensor.
Stam discloses wherein the lamp control unit  (Fig. 34, 1105 & Paragraph [0240]) is configured to control the road surface drawing lamp (Fig. 34, 3418 and 3420 & Paragraph [0245]) so that an illuminance of the drawing on the road surface (Paragraph [0260-266]) is to be higher than the illuminance measured by the illuminance sensor (Paragraph [0134-138]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Stam with the lamp control unit is configured to control the road surface drawing lamp so that an illuminance of the drawing on the road surface is to be higher than the illuminance measured by the illuminance sensor for purpose of produce various beam patterns that maximize the illuminated area in front of the vehicle without causing excessive glare in the eyes of other drivers as disclosed by Stam (Abstract).
Stam does not specify a wavelength specifying unit comprising a spectrometer, wherein the spectrometer generates spectrum data that indicates a spectrum waveform of the light around the vehicle and wherein the lamp control unit is further configured to acquire the spectrum data and to specify a low intensity wavelength based on the spectrum data.
(Paragraph [0083]), wherein the spectrometer generates spectrum data that indicates a spectrum waveform of the light (Paragraph [0083]) around the vehicle (Paragraph [0104]) and wherein the lamp control unit (Fig. 12, 129 & Paragraph [0142]) is further configured to acquire the spectrum data (Paragraph [0152]) and to specify a low intensity wavelength (Paragraph [0149]) based on the spectrum data (Paragraph [0152]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Stam with a wavelength specifying unit comprising a spectrometer, wherein the spectrometer generates spectrum data that indicates a spectrum waveform of the light around the vehicle and wherein the lamp control unit is further configured to acquire the spectrum data and to specify a low intensity wavelength based on the spectrum data for purpose of desired levels, and in this circuit example to implement the spectral adjustment/control of the output light as disclosed by Ramer (Paragraph [0149]).
Stam in view of Ramer does not specify a road surface drawing lamp with a capability of emitting light toward any direction surrounding a vehicle
Chen discloses a road surface drawing lamp (Fig. 1, 101, 102 and 302 & Paragraph [0150]) with a capability of emitting light toward any direction (Paragraph [0151]) surrounding a vehicle (Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Stam with a road surface drawing lamp with a capability of emitting light toward any direction surrounding a vehicle for purpose of increasing visibility for the driver during poor weather condition as disclosed by Chen (Paragraph [0153]).
In regards to claim 2. Stam in view Ramer and further in view of Chen discloses the vehicle illumination system according to Claim 1, wherein the lamp control unit (Fig. 11, 1105 & Paragraph [0122]) is configured to control the road surface drawing lamp (Fig. 11, 1131-1132 and 1143-1147) to irradiate light of the low intensity wavelength (Paragraph [0183]).
In regards to claim 3. Stam in view Ramer and further in view of Chen discloses a vehicle illumination system comprising: 
a road surface drawing lamp (Fig. 11, 1131-1132 and 1143-1147) configured to draw, as a drawing on a road surface (Fig. 1 & Paragraph [0027]), predetermined information by emitting light toward a target area (Fig. 50a, 5000) of road surface (Fig. 1, 110 & (Paragraph [0027])  around a vehicle (Fig. 11, 400); 
a wavelength specifying unit (Fig. 11, 201 & Paragraph [0104-0107]) 
a lamp control unit (Fig. 11, 1105 & Paragraph [0122-127]) configured to control the road surface drawing lamp (Fig. 11, 1131-1132 and 1143-1147), 
Stam does not specify in Fig. 11 wherein the lamp control unit is configured to control the road surface drawing lamp to irradiate light of a low intensity wavelength
Stam discloses wherein the lamp control unit (Fig. 34, 1105 & Paragraph [0240]) is configured to control the road surface drawing lamp (Fig. 34, 3418 and 3420 & Paragraph [0245]) to irradiate light of a low intensity (Paragraph [0254]) wavelength (Paragraph [0134-138 & 0228]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Stam with wherein the lamp control unit is configured to control the road surface drawing lamp to irradiate light of a low intensity wavelength of the wavelength distribution of the light specified by the wavelength specifying unit for purpose of produce various beam patterns that maximize the illuminated area in front of the vehicle without causing excessive glare in the eyes of other drivers as disclosed by Stam (Abstract).
Stam does not specify wherein the spectrometer generates spectrum data that indicates a spectrum waveform of the light around the vehicle, wherein the lamp control unit is configured to acquire the spectrum data and to specify a low intensity wavelength based on the spectrum data,
Ramer discloses wherein the spectrometer (Paragraph [0083]) generates spectrum data that indicates a spectrum waveform of the light around the vehicle (Paragraph [0104]), wherein the lamp control unit (Fig. 12, 129 & Paragraph [0142]) is configured to acquire the spectrum data (Paragraph [0152]) and to specify a low intensity wavelength (Paragraph [0149]) based on the spectrum data (Paragraph [0152]),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Stam with the spectrometer generates spectrum data that indicates a spectrum waveform of the light around the vehicle, wherein the lamp control unit is configured to acquire the spectrum data and to specify a low intensity wavelength based on the spectrum data for purpose of desired levels, and in this circuit example to implement the spectral adjustment/control of the output light as disclosed by Ramer (Paragraph [0149]).
Stam in view of Ramer does not specify a road surface drawing lamp with a capability of emitting light toward any direction surrounding a vehicle
Chen discloses a road surface drawing lamp (Fig. 1, 101, 102 and 302 & Paragraph [0150]) with a capability of emitting light toward any direction (Paragraph [0151]) surrounding a vehicle (Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Stam with a road surface drawing lamp with a capability of emitting light toward any direction surrounding a vehicle for purpose of increasing visibility for the driver during poor weather condition as disclosed by Chen (Paragraph [0153]).
In regards to claim 4. Stam in view Ramer and further in view of Chen discloses the vehicle illumination system according to Claim 1, wherein the illuminance sensor (Fig. 11, 1107) is configured to measure an illuminance of a place (Paragraph [0122]) in which the road surface is to be drawn (Fig. 1 & Paragraph [0027]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stam et al [US 2003/0123706 A1] in view of Ramer et al [US 2011/0199753 A1] and further in view of Chen [US 2017/0050555 A1] as applied to claim 1 above, and further in view of Takahira et al [US 2013/0258689 A1].
In regards to claim 5. Stam in view Ramer and further in view of Chen disclose the vehicle illumination system according to Claim 1, wherein the lamp control unit is configured to control the road surface drawing lamp 
Stam in view Ramer and further in view of Chen does not specify by using a filter configured to transmit light of a low intensity wavelength.
Takahira discloses by using a filter (Paragraph [0200 & 0488]) configured to transmit the light of a low intensity wavelength (Paragraph [0220]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Stam in view Ramer and further in view of Chen with by using a filter configured to transmit light of a low intensity wavelength for purpose of help provide a user with a device that is easy on the human eye. What wavelengths to block may be selected as appropriate by selecting a desired kind of the wavelength cut as disclosed by Takahira (Paragraph [0200]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stam et al [US 2003/0123706 A1] in view of Ramer et al [US 2011/0199753 A1] and further in view of Chen [US 2017/0050555 A1] as applied to claim 1 above, and further in view of Kunii et al [US 2018/0118099 A1]
In regards to claim 6. Stam in view Ramer and further in view of Chen discloses the vehicle illumination system according to Claim 1, 
Stam in view Ramer and further in view of Chen does not specify wherein the road surface drawing lamp is configured to emit laser light
Kunii discloses wherein the road surface drawing lamp is configured to emit laser light (Paragraph [0073])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Stam in view Ramer and further in view of Chen with wherein the road surface drawing lamp is configured to emit laser light for purpose of effectively arouse attention of a driver of a vehicle at the time of determination of lane departure, displays information for promoting attention on a road ahead of a vehicle by irradiation means ( laser) as disclosed by Kunii (Paragraph [0010]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stam et al [US 2003/0123706 A1] in view of Ramer et al [US 2011/0199753 A1] and further in view of Chen [US 2017/0050555 A1] as applied to claim 1 above, and further in view of Nakashima [US 2013/0169155 A1].
In regards to claim 7, Stam in view Ramer and further in view of Chen discloses the vehicle illumination system according to Claim 1, 
Stam in view Ramer and further in view of Chen does not specify wherein the road surface drawing lamp includes a light source and a light deflection device configured to deflect the light emitted from the light source.
Nakashima discloses wherein the road surface drawing lamp (Fig. 3a-b, 17) includes a light source (Fig. 3a-b, 17-18) and a light deflection device (Fig. 3a-b, 43 & Paragraph [0046]) configured to deflect the light emitted from the light source (Fig. 3b 44 & Paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Stam in view Ramer and further in view of Chen with wherein the road surface drawing lamp includes a light source and a light deflection device configured to deflect the light emitted from the light source for purpose of distributing a desired light distribution pattern can be obtained by designing the shape of the reflectors and positions of the shade portions  of the LEDs as disclosed by Nakashima (Paragraph [0049]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stam et al [US 2003/0123706 A1] in view of Ramer et al [US 2011/0199753 A1] and further in view of Chen [US 2017/0050555 A1] and further in view of Nakashima [US 2013/0169155 A1] as applied to claim 7 above, and further in view of Hartmann et al [US 2020/0172005 A1].
In regards to claim 8.  Stam in view Ramer and further in view of Chen discloses the vehicle illumination system according to Claim 7, 
Stam in view Ramer and further in view of Chen does not specify wherein the light deflection device is a MEMS (Micro Electro Mechanical Systems) mirror.
Hartmann discloses wherein the light deflection device is a MEMS (Micro Electro Mechanical Systems) mirror (Paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made modify Stam in view Ramer and further in view of Chen with wherein the light deflection device is a MEMS (Micro Electro Mechanical Systems) mirror for purpose of set up to deflect the light emitted by the laser light source in such a manner onto the light conversion element in various definable directions that various distinct light distributions can be generated as disclosed by Hartmann (Paragraph [0030]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844